DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 17, 2021 with respect to claims 1, 7 and 8 have been fully considered but they are not persuasive. Regarding claims 1, 7 and 8, Applicant contends that Futaki et al. (US 2016/0007332) merely mentions that an eNB stops or suspends signal transmission/reception to and from a UE while an update to a configuration related to the radio resource control is being performed or expected to be performed in the UE and that a first radio station forwards reception data to a device in the core network, an does not disclose that the eNB or the radio station transmits the configuration to the UE when the configuration is changed in a state where the radio link between the eNB and the UE is disconnected and the connection between the eNB and the core network is maintained.
Examiner respectfully disagrees. Futaki et al. discloses, at several instances, the disconnection between the terminal and base station (Paragraphs 0008, 0014, 0091, data transmission/reception between eNB and UE is stopped or suspended) while an upper-layer connection between the base station and an upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB and the core network [higher-layer network comprising node such as mobility management device]). The stopping/suspension equates with disconnection between the eNB and UE, while connection between the eNB and a higher-layer node is inherently maintained. Furthermore, while this stopping/suspension occurs, the eNB and .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki et al. (US 2016/0007332).
Regarding claim 1, Futaki et al. disclose a base station (Figure 1, eNB 1) comprising:
A memory (Paragraph 0124);
A processor configured to transmit a wireless signal to a wireless terminal and to receive a wireless signal from the wireless terminal (Figure 2, eNB 1 comprising communication control unit 15 to transmit wireless signals to and receive wireless signals from terminal 3); and
A controller (Figure 2, eNB 1 comprising communication control unit 15), wherein
When one of first setting information for setting a radio link between the wireless terminal and the base station and second setting information for setting an upper-layer connection between the base station and an upper-layer node is changed (Paragraph in a state where the radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between eNB and UE is stopped or suspended during configuration update), and an upper-layer connection between the base station and the upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the controller transmits the one of the first setting information and the second setting information that has been changed to the wireless terminal through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration); and
The upper-layer connection is used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).
Regarding claim 2, Futaki et al. disclose wherein when one of first identification information identifying the first setting information or second identification information for identifying the second setting information is changed in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller transmits the one of the first identification information and the second identification information that has been changed to the wireless terminal through the processor (Paragraphs 0093-0094, changed 
Regarding claim 3, Futaki et al. disclose wherein when the first setting information is to be reset between the wireless terminal and the base station in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller makes a request for resetting the first setting information to the wireless terminal through the processor, and updates the first setting information by resetting (Paragraph 0093, RRC Connection Reconfiguration functions as a resetting request sent by the eNB to the terminal, the RRC signaling including parameters of paragraphs 0093-0094 as setting information used for resetting).
Regarding claim 4, Futaki et al. disclose wherein when the second setting information is to be reset among the base station, the wireless terminal, and the upper-layer node in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller makes a request for resetting the second setting information to the wireless terminal through the processor, and updates the second setting information by the resetting (Paragraph 0093, RRC Connection Reconfiguration functions as a resetting request sent by the eNB to the terminal, the RRC signaling including parameters of paragraphs 0093-0094 as setting information used for resetting. These parameters directly relate to the upper-layer [core network] connection because the UE is ultimately communicating with the upper-layer [core network] via the eNB).
Regarding claim 5, Futaki et al. disclose an interface for connecting to another base station and the upper-layer node (Figure 2 and paragraph 0057, eNB 1 connects to core network 4 [upper-layer] or to other radio stations through communication unit 14), wherein the controller receives the one of the first setting information and the second setting information that has been changed from said another base station or the upper-layer node through the interface 
Regarding claim 6, Futaki et al. disclose an interface for connecting to another base station and upper-layer node (Figure 2 and paragraph 0057, eNB 1 connects to core network 4 [upper-layer] or to other radio stations through communication unit 14), wherein the controller receives the one of the first setting information and the second setting information that has been changed from said another base station or the upper-layer node through the interface (Paragraphs 0089-0090, eNBs exchange configuration update information related to radio resource control through communication unit 14 [Paragraph 0057]; Paragraph 0120, eNB transmits configuration update information related to radio resource control to another eNB; Paragraphs 0080 and 0083, X2 interface between eNBs).
Regarding claim 7, Futaki et al. disclose a wireless communication system (Figure 1) comprising:
a base station (Figure 1, eNB 1); and
a wireless terminal (Figure 1, UE 3),
Wherein when one of first setting information for setting a radio link between the wireless terminal and the base station and second setting information for setting an upper-layer connection between the base station and an upper-layer node is changed (Paragraph 0008, 0014, configuring or updating radio parameters by RRC reconfiguration; Paragraphs 0084-0091, configuration update event between base station and UE) in a state where the radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between and an upper-layer connection between the base station and the upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the base station transmits the one of the first setting information and the second setting information that has been changed to the wireless terminal through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration), the upper-layer connection being used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).and
wherein in the state where the radio link is disconnected and the upper-layer connection is maintained, the wireless terminal reconnects to the radio link based on the one of the first setting information and the second setting information that has been changed, to communicate with another communication device (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration).
Regarding claim 8, Futaki et al. disclose a wireless terminal  (Figure 1, UE 3) comprising:
A memory (Paragraph 0124);
A processor configured to transmit a wireless signal to a base station and to receive a wireless signal from the base station (Figure 4, UE 3 comprising and
A controller (Figure 4, data control unit 33),
Wherein when one of first setting information for setting a radio link between the wireless terminal and the base station and second setting information for setting an upper-layer connection between the base station and an upper-layer node is changed (Paragraph 0008, 0014, configuring or updating radio parameters by RRC reconfiguration; Paragraphs 0084-0091, configuration update event between base station and UE) in a state where the radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between eNB and UE is stopped or suspended during configuration update), and an upper-layer connection between the base station and the upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the controller receives the one of the first setting information and the second setting information that has been changed through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration) and reconnects to the radio link based on the received one of the first setting information and the second setting information to transmit a wireless signal that includes a signal to another communication device to the base station through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration; and
The upper-layer connection is used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 14, 2021